DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 5/19/2021. Accordingly, Claims 11-18, 26-30 are currently pending in the application and 1-10, 19-25 withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0259528).
Regarding claim 11, 26, Zhang discloses a method of operating a user equipment (UE) of a Coordinated Multipoint (CoMP) network (a method for CoMP transmission to a wireless communication device…entailing performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and a wireless communication device herein refers to any device capable of communicating wirelessly with a transmission point such as UE, [0020]-[0024] and [0047] and [0057]-[0060] and [0110] and figure 3a and figure 1 and [0085] and [0119]), comprising:
performing a Channel State Information (CSI) process in advance of a traffic window for a next instance of periodic traffic between the UE and a transmission reception point (TRP) apparatus, the CSI process being scheduled in accordance with a determined periodicity of the periodic traffic (performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and the TP advances the transmission on CSI radio resources, relative to the scheduled user data transmissions and CoMP coordination period is referred to as being a “period” in the sense that it is a periodic interval of time, [0020]-[0024] and [0110] and [0057]-[0060] and figure 3a and [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in further view of Cheng et al. (US 2019/0313399).

Regarding claim 12, 27, Zhang fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process is scheduled in accordance with a semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang in order to improve such method and reduce overhead with respects to CSI scheduling.  	


Claim 13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in further view of Fong et al. (US 2013/0039203).	
Regarding claim 13, 28, Zhang fails to disclose performing a supplemental CSI process. However in a similar field of endeavor, Fong discloses performing a supplemental CSI process during the traffic window of the next instance of the periodic traffic (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the supplemental CSI-RS transmission may be stopped to allow more user data transmission and the network may configure more supplemental CSI-RS transmission to allow more accurate CSI estimation, [0142]  and [0136] and figure 18 and [0134]-[0142]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE to use and report supplemental CSI-RS for channel estimation as disclosed by Fong into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang in order to improve the method and provide a more accurate CSI estimation and to account for changing channel conditions. 
Claim 14, 15, 16, 17, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Fong, in further view of Cheng et al. (US 2019/0313399), in further view of Moulsley et al. (US 2014/0105164).

Regarding claim 14, 29, Zhang, and Fong fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help 
	
Zhang, Fong, and Cheng however fails to disclose an enhanced semi-persistent scheduling (eSPS) protocol. However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an enhanced semi-persistent scheduling (eSPS) protocol as disclosed by Moulsley into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising SPS as disclosed by Zhang, Fong, and Cheng in order to improve such method and provide a flexible means of scheduling CSI and supplemental CSI, such as via SPS or enhanced SPS to reduce overhead. 

Fong discloses the CSI process and the supplemental CSI process are scheduled in a set of resources of each of a plurality of periodic traffic cycles (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the normal CSI-RS and supplemental CSI-RS may be transmitted on different RBs (correlating to the set of resources include resource blocks in different slots) or the same RBs (correlating to the set of resources is the same), [0142] and [0136]-[0137] and figure 18 and [0134]-[0142] and [0069] and [0081]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE with normal CSI-RS and supplemental CSI-RS  for channel estimation in which normal CSI-RS and supplemental CSI-RS may be transmitted on different RBs or the same RBs as disclosed by Fong into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang in order to improve the method and provide a more accurate CSI estimation and to provide the flexibility of scheduling CSI radio resources at any granularity or resolution of time and frequency. It should further be noted that such scheduling of a set of resources is simply a system parameter. 
However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang and Fong in order to improve such method and reduce overhead with respects to CSI scheduling.  	
	
Zhang, Fong, and Cheng however fails to disclose an enhanced semi-persistent scheduling (eSPS) protocol. However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an enhanced semi-persistent scheduling (eSPS) protocol as disclosed by Moulsley into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising SPS as disclosed by Zhang, Fong, and Cheng in order to improve such method and provide a flexible means of scheduling CSI and supplemental CSI, such as via SPS or enhanced SPS to reduce overhead. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Fong, in view of Cheng, in view of Moulsley, in further view of Nammi (US 2015/0003553).
Regarding claim 18, Zhang, Fong, Cheng, and Moulsley fails to disclose the resource blocks include at least one downlink resource block followed by at least one uplink resource block. However in a similar field of endeavor, Nammi discloses each of the CSI process and the supplemental CSI process in each of the plurality of periodic traffic cycles, the resource blocks include at least one downlink resource block followed by at least one uplink resource block (base station transmit transport data blocks to wireless terminal over a downlink and the wireless terminal provide channel state information for the downlink as feedback that is transmitted over an uplink to the base station, [0040]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using downlink resource blocks .

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. 
Applicant submits that Zhang fails to disclose “performing a Channel State Information (CSI) process in advance of a traffic window for a next instance of periodic traffic between the UE and a transmission reception point (TRP) apparatus, the CSI process being scheduled in accordance with a determined periodicity of the periodic traffic”, more specifically that Zhang’s user data resources are not disclosed as being periodic and that such periodicity would not appear to factor into the CSI measurement/reporting (remarks page 8). Examiner however respectfully disagrees as Zhang discloses the CoMP controller periodically determines which of the coordination hypothesis to apply to transmissions on the user data radio resources ([0057]) and the CoMP controller applies a coordination hypothesis to transmission on the user data radio resources 126 at other times (i.e., 2T, 4T, 6T, 8T), also with a period of 2T ([0059]-[0060] and shown in figure 3A) in which Examiner correlates to “user data resources being periodic”. In other words, figure 3A clearly shows the periodic communication of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473